Exhibit 10.3

[g303961me01i001.jpg][g303961me01i002.gif]

Stock Option Grant

 

1.                                       Grant of Option

 

AMAG Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
grants to [Name of Recipient] (the “Recipient”), an option to purchase [Number]
shares of Common Stock, $.01 par value per share, of the Company as hereinafter
set forth (the “Option”), pursuant and subject to the terms and provisions of
the Company’s 2007 Equity Incentive Plan (the “Plan”).  The date of grant of
this Option is [Date].

 

                                                All terms which are defined in
the Plan shall have the same meanings herein.

 

2.                                       Vesting of Option

 

                                                This Option shall be exercisable
in cumulative installments on each of the following dates, as follows:

 

Date Exercisable

 

Number of Shares Exercisable

 

 

 

On date of grant

 

- [Number] -

 

 

 

[Subsequent Vesting Dates]

 

- [Number] -

 

                                                No additional shares shall vest
and become exercisable between each of the vesting dates set forth above.

 

3.                                       Term of Option

 

                                                Unless terminated earlier as
provided in Section 6 below, this Option shall terminate in ten (10) years on
[Date].

 

4.                                       Exercise Price

 

                                                The exercise price of this
Option shall be [                 ($    )] per share.

 

5.                                       Exercise and Payment

 

(a)                                  Method of Payment.    This Option shall be
exercisable by delivery to the Company of written notice of exercise, specifying
the number of shares for which this Option is being exercised (subject to
Section 2 hereof), together with (i) payment to the Company for the total
exercise price thereof in cash, by check, (ii) subject to the Company’s
approval, by Common Stock of the Company already owned by the Recipient, (iii)
delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to

 

 

Stock Option Agreement                                    Confidential
Document                                                                      

125 CambridgePark Drive, Cambridge, MA  02140   Tel:  (617) 498-3300  Fax: (617)
499-3362

 

1

--------------------------------------------------------------------------------



the Company sufficient funds to pay the exercise price, (iv) delivery by the
Recipient to the Company of a copy of irrevocable and unconditional instructions
to a creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price, or (v) by some combination thereof;
provided that methods (iii) and (iv) shall only be permissible if the Company’s
Common Stock is listed on the Nasdaq Global Market or other national securities
exchange at such time.

 

(b)                                 Valuation of Shares Tendered in Payment of
Purchase Price.    For the purposes hereof, the fair market value of any share
of the Company’s Common Stock which may be delivered to the Company in exercise
of this Option shall be determined in good faith by the Board of Directors of
the Company, or, in the absence of such determination, shall be equal to the
closing price of a share of the Company’s Common Stock as reported on the Nasdaq
Global Market (or other national securities exchange or automated marketplace
upon which the Company’s Common Stock is then traded) on the date of exercise of
this Option.

 

(c)                                  Delivery of Shares Tendered in Payment of
Purchase Price.    If the Company permits the Recipient to exercise Options by
delivery of shares of Common Stock of the Company, the certificate or
certificates representing the shares of Common Stock of the Company to be
delivered shall be duly executed in blank by the Recipient or shall be
accompanied by a stock power duly executed in blank suitable for purposes of
transferring such shares to the Company.  Fractional shares of Common Stock of
the Company will not be accepted in payment of the purchase price of shares
acquired upon exercise of this Option.

 

6.                                       Effect of Termination of Employment,
Board Membership, or Service Provision or Death

 

                                                This Option shall not be
assignable or transferable either voluntarily or by operation of law, except as
set forth in this Section 6.  Notwithstanding the foregoing, an Option may be
transferred pursuant to a domestic relations order.  Further, notwithstanding
the foregoing, the Recipient may, by delivering written notice to the Company,
in a form provided by or otherwise satisfactory to the Company, designate a
third party who, in the event of the death of the Recipient, shall thereafter be
the beneficiary of an Option with the right to exercise the Option and receive
the Common Stock or other consideration resulting from an Option exercise.

 

                                                In the event the Recipient
during his or her lifetime ceases to be an employee, member of the Board of
Directors, or other service provider of the Company or of any subsidiary for any
reason, other than death or disability, any unexercised portion of this Option
which was otherwise exercisable on the date of termination of employment shall
expire unless exercised within three months of that date, but in no event after
the expiration of the term hereof.

 

 

Stock Option Agreement                                    Confidential
Document                                                                      

125 CambridgePark Drive, Cambridge, MA  02140   Tel:  (617) 498-3300  Fax: (617)
499-3362

 

2

--------------------------------------------------------------------------------


                                                In the event of termination of
employment, board membership, or service in any other capacity because of the
death or disability of the Recipient (i) while an employee, board member, or
service provider of the Company or any subsidiary, or (ii) during the
three-month period following termination of his or her employment, status as a
director, or status as a service provider for any reason other than death or
disability, this Option shall be exercisable for the number of shares otherwise
exercisable on the date of death, disability or termination, by the Recipient or
his or her personal representatives, heirs or legatees, as the case may be, at
any time prior to the expiration of one (1) year from the date of the death or
disability of the Recipient, but in no event after the expiration of the term
hereof.

 

Notwithstanding the foregoing, if the Recipient, prior to the termination date
of this Option,  (i) violates any provision of any employment agreement or any
confidentiality or other agreement between the Recipient and the Company, (ii)
commits any felony or any crime involving fraud, dishonesty or moral turpitude
under the laws of the United States or any state thereof, (iii) attempts to
commit, or participate in, a fraud or act of dishonesty against the Company, or
(iv) commits gross misconduct, the right to exercise this Option shall terminate
immediately upon written notice to the Recipient from the Company describing
such violation or act.

 

7.                                       Employment, Board Membership or Service

 

                                                Nothing contained in this Option
or in the Plan shall be construed as giving the Recipient any right to be
retained in the employ, board membership, or service of the Company or any of
its subsidiaries.

 

8.                                       Withholding Taxes

 

                                                The Recipient acknowledges and
agrees that the Company has the right to deduct from payments of any kind
otherwise due to the Recipient any federal, state or local taxes of any kind
required by law to be withheld with respect to exercise of this Option.

 

9.                                       Plan Provisions

 

                                                Except as otherwise expressly
provided herein, this Option and the rights of the Recipient hereunder shall be
subject to and governed by the terms and provisions of the Plan, including
without limitation the provisions of Section 4 thereof.

 

10.                                 Recipient Representation; Stock Certificate
Legend

 

                                                The Recipient hereby represents
that he or she has received and read the Prospectus filed with the Securities
and Exchange Commission as a part of the Registration Statement on Form S-8,
which registered the shares under the Plan.

 

                                                If the Recipient is an
“affiliate” of the Company (as defined in Rule 144 promulgated under the
Securities Act of 1933), all stock certificates representing shares of



 

Stock Option Agreement                                    Confidential
Document                                                                      

125 CambridgePark Drive, Cambridge, MA  02140   Tel:  (617) 498-3300  Fax: (617)
499-3362

 

3

--------------------------------------------------------------------------------


                                                Common Stock issued to such
Recipient pursuant to this Option shall have affixed thereto legends
substantially in the following form:

 

“The shares represented by this certificate may be deemed to be held by an
“affiliate” as defined by the Securities Act of 1933, as amended (the “Act”) and
may not be sold, transferred or assigned unless such sale is pursuant to an
effective registration statement under the Act or an opinion of counsel,
satisfactory to the corporation, is obtained to the effect that such sale,
transfer or assignment is exempt from the registration requirements of the Act.”

 

11.                                 Notice

 

                                                Any notice required to be given
under the terms of this Option shall be properly addressed as follows:  to the
Company at its principal executive offices, and to the Recipient at his or her
address set forth below, or at such other address as either of such parties may
hereafter designate in writing to the other.

 

12.                                 Non-Qualified Stock Option

 

                                                It is understood that this
Option is not intended to qualify as an “incentive stock option” as defined in
Section 422 of the Internal Revenue Code.

 

13.                                 Enforceability

 

                                                This Option shall be binding
upon the Recipient, his or her estate, and his or her personal representatives
and beneficiaries.

 

 

14.                                 Effective Date

 

                                                The effective date of this
Option is [Date].

 

 

 

[Remainder of page intentionally left blank.]

 

 

Stock Option Agreement                                    Confidential
Document                                                                      

125 CambridgePark Drive, Cambridge, MA  02140   Tel:  (617) 498-3300  Fax: (617)
499-3362

 

4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Option has been executed by a duly authorized officer
of the Company as of the effective date.

 

 

AMAG Pharmaceuticals, Inc.

 

 

 

 

Recipient’s Acceptance:

 

 

 

 

 

The undersigned hereby accepts this Option and agrees to the terms and
provisions set forth in this Option and in the Plan (a copy of which has been
delivered to him/her).

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

David A. Arkowitz

 

 

 

 

Chief Financial Officer

 

(Signature of Recipient)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Print Name of Recipient)

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Stock Option Agreement                                    Confidential
Document                                                                      

125 CambridgePark Drive, Cambridge, MA  02140   Tel:  (617) 498-3300  Fax: (617)
499-3362

 

5

--------------------------------------------------------------------------------